          Case 1:20-cv-09109-JPC Document 17 Filed 02/05/21 Page 1 of 3
                                                                      305 BROADWAY, SUITE 607
 CUTI HECKER WANG LLP                                                 NEW YORK, NEW YORK 10007

                                                                      JOHN R. CUTI
                                                                      212.620.2601      TEL
                                                                      212.620.2 6 1 1   FAX


                                                                      JCUTI@CHWLLP.COM



                                                                    February 5, 2021
By ECF and Email

Hon. John P. Cronan
United States District Court for the
 Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

       Re:     Haley v. Weinstein, 20-cv-09109 (JPC) (GWG)

Dear Judge Cronan:

         This firm represents the Plaintiff, Miriam Haley. I write pursuant to Your Honor’s
Individual Rule 6.A to request a pre-motion conference because Plaintiff intends to move for
partial summary judgment on the issue of Defendant Harvey Weinstein’s liability. The motion
will raise one issue: whether Weinstein’s criminal conviction for sexually assaulting Ms. Haley
collaterally estops him from relitigating that same issue here. Because there is no need for
discovery regarding liability, nor even for Defendant to file his answer, the motion is ripe for
consideration now. See Fed. R. Civ. P. 56(b) (motion for summary judgment may be made “at
any time until 30 days after the close of all discovery”); see also Head v. Ebert, No. 6:14 Civ.
6546 (EAW), 2019 WL 1316978 at *4 (W.D.N.Y. March 22, 2019) (even a defendant who failed
to answer may move for and obtain summary judgment).

      A court may grant summary judgment on a claim based on the doctrine of collateral
estoppel, see Levy v. Kosher Overseers Ass’n of America, Inc., 104 F.3d 38, 41 (2d Cir. 1997), if
the material issues of fact in a pending action have been actually and necessarily resolved in a
prior proceeding. See State of New York v. Julius Nasso Concrete Corp., 202 F.3d 82, 86 (2d
Cir. 2000); NLRB v. Thalbo Corp., 171 F.3d 102, 109 (2d Cir. 1999). That is the case here.

       The Complaint alleges that Weinstein forcibly sexually assaulted Ms. Haley on July 10,
2006, see ECF 1, ¶¶ 33-36, and asserts three causes of action under New York law: battery, id. at
¶¶ 52-62; assault, id. at ¶¶ 63-66; and violation of the Victims of Gender-Motivated Violence
Protection Act (“VGMVPA”), id. at ¶¶ 67-70. The elements of these claims are straightforward.
“The elements of a civil battery are (1) bodily contact, which is (2) harmful or offensive in
nature, and (3) made with intent.” Doe v. Alsaud, 224 F. Supp. 3d 286, 294 (S.D.N.Y. 2016)
(citations and quotations omitted). A “civil assault is the intentional placing of another in
apprehension of imminent harmful or offensive contact.” Id. A claim exists under the
VGMVPA when a defendant subjects a plaintiff to “a crime of violence” “committed because of
gender or on the basis of gender, and due, at least in part, to an animus based on the victim’s
gender,” N.Y.C. Admin. Code. § 10-1103 (formerly § 8-903); where the crime at issue, as here,
is sexual assault, the statute’s requirements of gender bias and animus are established. Breest v.
Haggis, 180 A.D.3d 83, 94 (1st Dep’t 2019) (“Coerced sexual activity is dehumanizing and fear-
         Case 1:20-cv-09109-JPC Document 17 Filed 02/05/21 Page 2 of 3
Cuti Hecker Wang llp                                                                       page 2




inducing. Malice or ill will based on gender is apparent from the alleged commission of the act
itself. Animus inheres where consent is absent.”).

        As relevant here, the Indictment charged Weinstein with violating N.Y. Penal Law
§ 130.50 (1), Criminal Sexual Act in the First Degree, because he, “on or about July 10, 2006,
engaged in oral sexual conduct by forcible compulsion with a person known to the Grand Jury,
to wit, contact between defendant’s mouth and the vagina of [Miriam Haley].”1 Ms. Haley’s trial
testimony regarding Weinstein’s forcible sexual assault of her on July 10, 2006 is substantively
identical to the Complaint’s allegations about that assault. On February 24, 2020, a jury found
Weinstein guilty of committing the charged criminal sex act against Ms. Haley. On March 11,
2020, Mr. Weinstein was sentenced to 20 years in prison for sexually assaulting Ms. Haley.2

        Weinstein is collaterally estopped from relitigating the issue whether he subjected Ms.
Haley to a non-consensual, forcible, sexual assault. “A criminal conviction . . . after trial is
conclusive proof of its underlying facts in a subsequent civil action and collaterally estops a
party from relitigating the issue.” Grayes v. DiStasio, 166 A.D.2d 261, 262–63 (1st Dep’t 1990).
The jury that credited Ms. Haley’s testimony and convicted Weinstein for forcibly orally raping
her on July 10, 2006 “necessarily determined that the elements of the civil causes of action for
assault and battery have been satisfied, i.e., that the Defendant intentionally made harmful
contact with Plaintiff . . . without her consent and that his actions placed Plaintiff in imminent
apprehension of harmful contact.” Alsaud, 224 F. Supp. 3d at 294. And a conviction for felony
oral rape of a woman plainly violates the VGMVPA. See Breest, 180 A.D.3d at 94. Finally, that
Weinstein intends to appeal his conviction (although he has yet to perfect an appeal) does not
deprive the criminal judgment against him of its preclusive effect. See, e.g., United States v. All
Right, Title & Interest in Real Prop. Etc., 901 F.2d 288, 292 (2d Cir. 1990).

       For these reasons, Plaintiff respectfully requests that the Court schedule a pre-motion
conference.




1
  Indictment, Second Count. New York Penal Law Section 130.50(1) provides that “A person is
guilty of criminal sexual act in the first degree when he or she engages in oral sexual conduct or
anal sexual conduct with another person: (1) By forcible compulsion . . . .”
2
  The criminal action against Weinstein terminated on March 11, 2020 when he was sentenced to
prison for committing that offense. N.Y. Crim. Proc. Law § 1.16. Plaintiff’s claim is timely
brought under CPLR § 215(8)(b), which gives plaintiff “five years from the termination of the
criminal action as defined in section 1.20 [now section 1.16] of the criminal procedure law in
which to commence the civil action . . . .” This action is also timely under CPLR 213-C because
it is brought within twenty years after July 10, 2006.
       Case 1:20-cv-09109-JPC Document 17 Filed 02/05/21 Page 3 of 3
Cuti Hecker Wang llp                                                   page 3




                                  Respectfully submitted,

                                  CUTI HECKER WANG LLP
                            By:   /s/ John R. Cuti
                                  John R. Cuti
                                  Mariann Meier Wang
                                  305 Broadway, Suite 607
                                  New York, New York 10007
                                  (212) 620-2600
                                  jcuti@chwllp.com

                                  ALLRED, MAROKO & GOLDBERG
                                  Gloria Allred
                                  305 Broadway, Suite 607
                                  New York, New York 10007
                                  (212) 202-2966
                                  gallred@amglaw.com

                                  Attorneys for Plaintiff
